Citation Nr: 1456539	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 13, 2011, and a rating in excess of 70 percent from January 13, 2011.

5.  Entitlement to a rating in excess of 30 percent for shrapnel wound of the right leg.

6.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

7.  Entitlement to a rating in excess of 10 percent for shrapnel wound of the right thigh.

8.  Entitlement to a compensable evaluation for stasis dermatitis-like scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing at the Board in September 2011 before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  That VLJ remanded the appeal in November 2011.  An October 2012 letter informed the Veteran that the VLJ had left the Board and afforded him the opportunity to have another hearing before a different Veterans Law Judge.  In the letter, the Veteran was requested to inform VA if he wished to have another Board hearing, and informed that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  As no response has been received from the Veteran, the Board will proceed with adjudication of the appeal..  

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for left shoulder and left elbow disabilities; and service connection for left arm and buttock disabilities have been raised by the record during the September 2011 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for headaches and a low back disability, and the issues of increased ratings for PTSD in excess of 30 prior to January 13, 2011, and a rating in excess of 70 percent from January 13, 2011; a rating in excess of 30 percent for shrapnel wound of the right leg; a rating in excess of 10 percent for right knee degenerative arthritis; a rating in excess of 10 percent for shrapnel wound of the right thigh; and a compensable rating for stasis dermatitis-like scar; are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have a left knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations.  He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Law, and Analysis

The Veteran's STRs are silent for complaints or findings pertaining to the left knee.  On the June 1972 service separation examination, the lower extremities were normal.

The Veteran was seen in a private facility in June 2005 and reported he had been involved in a motor vehicle accident one week earlier.  His complaints included left knee pain.  

VA outpatient treatment records show that when the Veteran was seen in January 2007, a past medical history of left knee arthralgias was noted.  The assessment was left knee pain, aggravated by a head-on collision in June 2005.

On VA examination in October 2009, the Veteran walked with a normal gait.  Leg lengths were equal.  There was guarding of movement of the left knee.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage or subluxation of the left knee.  Range of motion was within normal limits.  

On VA examination of the knees in December 2011, the Veteran stated his left kneecap was cracked in boot camp, and that he was allowed to be off the leg for one week.  The diagnosis was arthralgia of the left knee.  The examiner reviewed the record and concluded that it was less likely than not that the Veteran's left knee condition was incurred in or caused by service.  He noted that the examination of the left knee was normal, and X-rays were compatible with his age.  Thus, there were no objective findings present, and the Veteran had arthralgia, but no disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The Veteran claims service connection is warranted for a left knee disability.  He states that his left knee began to bother him after the injury to his right leg in service.  He maintains he had to do everything with his left leg, and that led to symptoms in his left knee.  He also states that his left knee problems are due to being overloaded with heavy gear in service.

There is no indication in the STRs that the Veteran ever sought treatment for left knee complaints.  In any event, the service separation examination does not show any abnormalities of the left knee.  Problems involving the left knee were first noted after an accident in 2005, approximately 33 years following his discharge from service.  

On the December 2011 VA examination, the examiner said there were no clinical abnormalities, diagnosed left knee arthralgia, and concluded the Veteran did not have a disability.  This is inconsistent with his claim that he has experienced left knee problems since service.

Without a diagnosis of disability due to injury or disease in service, VA is not authorized to award compensation for symptoms.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability"); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims noted that Congress specifically limited service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a left knee disability, he has not presented a valid claim of service connection on either a direct or secondary basis for such.  Accordingly, service connection for a left knee disability is not warranted.


ORDER

The appeal seeking service connection for a left knee disability is denied.


REMAND

The Board's November 2011 remand sought information concerning the Veteran's claim with the Equal Employment Opportunity Commission (EEOC), and requested VA examinations for the Veteran's headaches and low back disabilities.  The Veteran apparently submitted a few documents pertaining to his EEOC claim EEOC, but a final decision of that agency is not of record.  During the hearing before a Veterans Law Judge in in September 2011, the Veteran testified that he won his case (See Transcript, P. 45).  Thus, the Board believes another attempt should be made to obtain the EEOC records.

Following the December 2011 VA examination for headaches, the examiner diagnosed tension headaches, and concluded they were less likely than not to be related to service.  She indicated that the Veteran's in-service headaches were associated with his service-connected malaria, and that such symptoms had resolved by the time of his separation from service.  She stated that if an opinion was needed regarding whether the Veteran's service-connected PTSD aggravated his headaches, a psychiatric evaluation should be requested.  The Board's November 2011 remand specifically directed that the VA obtain an opinion whether PTSD had aggravated the Veteran's headaches.  No such opinion has been obtained.

Where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, corrective action is needed.

The Veteran was diagnosed with degenerative joint disease, L5-S1, on the December 2011 VA examination of the spine.  The opinion concluded it was less likely than not that a low back disability is related to service.  The examiner stated that the examination of the low back was normal and that no objective findings were present.  This is inconsistent with the diagnosis of lumbar spine degenerative joint disease.  The Veteran testified at his September 2011 hearing that he fell during service while carrying a heavy backpack, and that he has had low back pain since then.  

During the January 2011 VA psychiatric examination, the Veteran reported he had discontinued his mental health treatment because his supervisors were using it against him.  That was nearly four years ago, and it is not clear from the record whether the Veteran has received treatment for PTSD since then.  

Finally, a December 2010 rating decision granted service connection for shrapnel wound of the right leg, rated 30 percent; right knee degenerative arthritis, rated 10 percent; shrapnel wound of the right thigh, rated 10 percent; and stasis dermatitis-like scar, rated 0 percent.  The Board has construed November 2011 correspondence from the Veteran as a notice of disagreement (NOD) with the ratings assigned by the RO for his right leg disabilities.  A statement of the case (SOC) has not been issued.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matters.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for PTSD since 2011, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  Please contact the Veteran and request he provide all documents pertaining to his EEOC claim, to include any final determination of that agency.

3  After the development ordered above is completed, please arrange for a VA psychiatric examination in order to determine the severity of the Veteran's PTSD, and the etiology of his headaches.  The record must be reviewed by the examiner in conjunction with the examination.   Any tests or studies deemed necessary for an accurate assessment of the disability should be completed.  

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (a 50 % or higher probability) that the Veteran's headaches were caused or aggravated (the opinion must encompass the concept of aggravation) by PTSD, to include medication for PTSD or malaria.  

The examiner should include rationale for all opinions.

4.  After the development ordered above is completed, please arrange for an appropriate VA examination to determine the nature and etiology of any current low back disability.  The examiner should specifically state whether the Veteran has a low back disability and, if so, whether it is at least as likely as not (a 50 % or higher probability) related to service, to include his reported in-service fall.  The record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for an accurate assessment of the disability should be completed.  

The examiner should include rationale for all opinions.

5.  The AOJ should also issue an appropriate SOC addressing the issues on which the Veteran filed a NOD in November 2011: 

* Entitlement to a rating in excess of 30 percent for shrapnel wound of the right leg; and
* Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis; and 
* Entitlement to a rating in excess of 10 percent for shrapnel wound of the right thigh; and
* Entitlement to a compensable evaluation for stasis dermatitis-like scar

The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the SOC is issued.

6.  The AOJ should then review the record and readjudicate the claims seeking service connection for headaches and a low back disability, and the claims for ratings in excess of 30 percent for PTSD prior to January 13, 2011, and a rating in excess of 70 percent from that date.  If any of the claims remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


